                    Case 2:18-cv-01847-MJP Document 26 Filed 01/30/20 Page 1 of 3




 1                                                                        Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     FAMILIES BELONG TOGETHER -
10   WASHINGTON COALITION and                                NO. 2:18-CV-01847 MJP
     MOHAMMED KILANI,
11                                                           JOINT STIPULATION FOR ORDER
                                       Plaintiffs,           OF DISMISSAL
12
               v.
13                                                           NOTED: January 30, 2020
     THE CITY OF SEATAC, and JEFF
14   ROBINSON, AS AN INDIVIDUAL AND AS
     AN EMPLOYEE OF SEATAC,
15
                                     Defendants.
16

17                                          JOINT STIPULATION
18             The parties stipulate and agree that this matter is resolved and may be dismissed with
19   prejudice and without costs or fees to either party.
20   //
21   //
22   //
23   //
24   //
25   //
26   //

     JOINT STIPULATION FOR ORDER OF
     DISMISSAL - 1                                                                     Peterson | Wampold
     CASE NO. 2:18-CV-01847 MJP                                                       Rosato | Feldman | Luna
     143242 (002).docx                                                               1501 FOURTH AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101-3677
                                                                                           PHONE: (206) 624-6800
                                                                                            FAX: (206) 682-1415
                  Case 2:18-cv-01847-MJP Document 26 Filed 01/30/20 Page 2 of 3




 1             Dated this 30th day of January, 2020.

 2
      PETERSON | WAMPOLD                                   BYRNES KELLER CROMWELL
 3
      ROSATO | FELDMAN | LUNA
 4
      /s/Felix Gavi Luna                                   /s/Paul R. Taylor
 5    /s/Tomás A. Gahan                                    Paul R. Taylor, WSBA No. 14851
      Felix Gavi Luna, WSBA No. 27087                      Attorneys for Defendants
 6    Tomás A. Gahan, WSBA No. 32779                       1000 2nd Ave Ste 3800
      Attorneys for Plaintiff                              Seattle, WA 98104-1062
 7
      1501 4th Avenue, Suite 2800                          Ph. (206) 622-2000
 8    Seattle, WA 98101                                    ptaylor@byrneskeller.cm
      Ph. (206) 624-6800
 9    luna@pwrfl-law.com
      gahan@pwrfl-law.com
10

11

12

13                                                     ORDER
14             IT IS HEREBY ORDERED that this case is dismissed with prejudice and without costs
15   or fees to either party.
16

17             DATED this _________ day of January, 2020.
18

19                                                     ______________________________________
                                                       Hon. Marsha J. Pechman
20

21

22

23

24

25
26

     JOINT STIPULATION FOR ORDER OF
     DISMISSAL - 2                                                                   Peterson | Wampold
     CASE NO. 2:18-CV-01847 MJP                                                     Rosato | Feldman | Luna
     143242 (002).docx                                                             1501 FOURTH AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3677
                                                                                         PHONE: (206) 624-6800
                                                                                          FAX: (206) 682-1415
                  Case 2:18-cv-01847-MJP Document 26 Filed 01/30/20 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2
               I hereby certify that on the date shown below I electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to all counsel of record.
 5

 6   Dated: January 30, 2020
 7
                                                             /s/Dana Vizzare
 8                                                           Dana Vizzare, Paralegal
 9                                                           1501 4th Avenue, Suite 2800
                                                             Seattle, WA 98101
10                                                           Ph. 206-624-6800
                                                             dana@pwrfl-law.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

     JOINT STIPULATION FOR ORDER OF
     DISMISSAL - 3                                                                      Peterson | Wampold
     CASE NO. 2:18-CV-01847 MJP                                                        Rosato | Feldman | Luna
     143242 (002).docx                                                                1501 FOURTH AVENUE, SUITE 2800
                                                                                      SEATTLE, WASHINGTON 98101-3677
                                                                                            PHONE: (206) 624-6800
                                                                                             FAX: (206) 682-1415
